Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 28, 2016

The Court of Appeals hereby passes the following order:

A17A0560. WILMER BURTON v. CYNTHIA BURTON.

      The superior court found Wilmer Burton in contempt of a family violence
protective order. He has filed a direct appeal. We lack jurisdiction.
      Appeals of orders in domestic relations cases must be initiated by filing an
application for discretionary appeal. See OCGA § 5-6-35 (a) (2); Schmidt v. Schmidt,
270 Ga. 461, 461-462 (1) (510 SE2d 810) (1999). Burton’s failure to follow the
required appellate procedure deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            11/28/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.